Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are currently pending in this application in response to the amendment and remarks filed on November 10, 2021.  Claims 1, 7, 9, 10-11, and 17 are currently amended.

Response to Applicant’s Remarks
With respect to Drawings Objection, Claim objection, 35 U.S.C. §112(a)(b) rejections:
Applicant’s amendments and remarks filed November 10, 2021 have been fully considered and overcame the objection and rejections as presented in the non-final office action filed August 30, 2021. Therefore, the objections and rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
Applicant’s remarks filed November 10, 2021 at 8-9 have been fully considered and are rendered moot because claims 1, 7, 9, 10-11, and 17 are currently amended. Therefore, the prior rejections have been withdrawn. Upon further consideration, see the new grounds of rejections are made as shown below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (JP 4035900).

With respect to claim 17, Kawakami teaches an inner casing [[defining an inner casing defining at least one compartment for storage of products to be cooled in a cooling apparatus]]1, wherein the inner casing (inner casing parts/workpieces of an automobile where a number of individual parts/workpieces to be assembled in the assembly line, par.0006 and par.0009) comprises a univocal identifier (bar code, par.0015) configured to be identified, prior to assembling (bar code with ID information to specify the type, serial number of the workpieces to be assembled, par.0015), by a detecting device (identification information reading unit 28, fig.1)  which gives information for univocally identifying a model of the inner casing (ID information read model data for identifying the model of the unit/workpiece, par.0026, par.0031) among a variety of known inner casing models (where each model data are stored in advance for each model, such as model FN110 and FN210 based on model data read from configuration file 200 stored in storage device 26, par.0040-0042). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
Claims 1-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoashi et al. (US 2014/0375191) in view of Kawakami et al. (JP 4035900).

With respect to claims 1 and 9, Hoashi teaches a method and an assembling line for assembling a cooling apparatus (method step to assemble refrigerator 100 starts at step S11 where each part of plurality of parts are incorporated and assembled, fig.7 and par.0066, par.0166) comprising: 
a cabinet (body and enclosure of refrigerator 100, figs.1-3) which houses an inner casing (inner body of refrigerator 100 including inner body of refrigerating room 2, inner body of freezing room 5 and vegetable room 6 and further includes inner surface of doors 11-15, fig.2 and par.0042) defining at least one compartment for storage of products to be cooled (including refrigerating storage room 2, ice making storage room 3, freezing storage room 5, vegetable storage room 6, par.0042; fig.6 discloses the storage shelves of door 11 for storage of products to be cooled); 
a cooling system (cooler 9, fig.2 and par.0045) configured to cool the at least one compartment (plurality of storage rooms are cooled by cooling air generated in cooler 9, par.0045); 
a plurality of objects (refrigerator 100 is configured to be assembled from many sub-assembled parts, par.0039, such as compressor 8, cooling fan 10, cooler 9, and foam 1c, fig.2) configured to be connected to the inner casing (all sub-assembled parts shown in fig.2 are connected inside the plurality of storage rooms of refrigerator 100 in accordance with step S11, fig.7 and par.0043-0048); 
wherein the method (par.0066) comprises: 
a) providing the inner casing for assembly in the cooling apparatus (providing the many sub-assembled parts to be assembled within the various storage rooms 2-6, par.0039 and fig.2; manufacturing the refrigerator 100 starts to be assembled by incorporating each part, and the assembling process of the refrigerator 100 is finished when each part is assembled, par.0066); and

	
Hoashi fail to teach the method: b) prior to assembling, automatically univocally identifying a model of the inner casing among various known inner casing models by using a detecting device; and c) performing a step of connecting the plurality of objects to the inner casing based on the model of the inner casing identified in the identifying step prior to assembly. 
However, it is known by Kawakami to teach of a method and system for assembling an apparatus (fig.1, assembling parts of an automobile where a number of individual parts/workpieces to be assembled, par.0001 and par.0006) including the method: b) prior to assembling, automatically univocally identifying a model of the inner casing among various known inner casing models by using a detecting device (Kawakami: identification information reading unit 28, fig.1; bar code with ID information to specify the type, serial number of the workpieces to be assembled, par.0015; where ID information read model data for identifying the model of the unit/workpiece, par.0026, par.0031; where each model data are stored in advance for each model, such as model FN110 and FN210 based on model data read from configuration file 200 stored in storage device 26, par.0040-0042); and c) performing a step of connecting the plurality of objects to the inner casing based on the model of the inner casing identified in the identifying step prior to assembly (Kawakami: fig.1 and par.0015).
Because Kawakami is also directed to assembling an apparatus (Kawakami: fig.1; Hoashi: assembling refrigerator 100, fig.7 and par.0066), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the parts management system including parts identification as taught by Kawakami with the assembling refrigerator system of Hoashi for the purpose of identifying the unit/part/workpiece that has arrived in the target assembly line (Kawakami: par.0026).



With respect to claims 2 and 12, Hoashi and Kawakami combined teaches wherein the step a) further comprises providing the inner casing with a univocal identifier (Kawakami: bar code, par.0015), and wherein the detecting device comprises an identifier reader (Kawakami: par.0015 and par.0021). 

With respect to claim 3, Hoashi and Kawakami combined teaches wherein the univocal identifier comprises a univocal code associated to the inner casing (bar code displayed on each unit/workpiece/part, par.0015 and par.0021).  

With respect to claim 4, Hoashi and Kawakami combined teaches wherein the univocal identifier comprises a QR code, a bar code, or an RFID tag (bar code displayed on each unit/workpiece/part, par.0015 and par.0021).  

With respect to claims 5 and 13, Hoashi teaches wherein the identifier reader comprises a QR code reader, a bar code reader, or an RFID tag reader (ID reading unit 28 scans bar code displayed on each unit/workpiece/par, par.0015 and par.0021).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 6-8, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable Hoashi et al. (US 2014/0375191) in view of Kawakami et al. (JP 4035900) and further in view of Stanzl et al. (WO 2000/019794).

With respect to claims 6 and 14, Hoashi and Kawakami combined fails to teach wherein the detecting device comprises a shape detecting device.
However, it is known by Stanzl to teach of a system and method controlling robots to pick-and-place of individual components, in particularly, a detecting device comprises a shape detecting device (Stanzl: abstract and fig.1, camera 11 signal to evaluate size and shape of the components to be pick-and-place, par.2 of p.3).
	Because Stanzl is also directed to an assembly line to manufacture a product by identifying/pick the right parts/components to assemble/insert (Stanzl: abstract and Hoashi: figs.1-2; Kawakami: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Stanzl with Hoashi and Kawakami for the purpose of automation and removing the need for operator to manually check whether the correct components are provided/equipped (Stanzl: p.2).

With respect to claims 7 and 15, Hoashi teaches the step to identify and eliminate mismatch between the appliance information items given to product label 23 and RFID tag 21, and to prevent the mistake in part insertion in order to provide high reliability manufacturing of refrigerator 100 (Hoashi: par.0131) but Hoashi and Kawakami combined fails to teach further wherein the step c) comprises the step of to take one of the plurality of objects from a holder selected according to the model and automatically connecting the one object at a proper connecting position2. However, it is further known by Stanzl to teach wherein the step c) comprises the step of automatically operating a robot station (Stanzl: pick-and-place robot 1, fig.1 and abstract) to take one of the one or more objects from a holder selected according to the model and automatically connecting the one object at a proper connecting position (Stanzl: identify components 3 with aide of camera 11 via head 4, fig.1 and abstract, where bar codes, metric codes or position markings attached to surface of the components can be correctly identified, p.2, and further teaches the head 4 of robot 1 with the aid of x-y portal systems 6-7, transports the identified component 3 and places on a predetermined position on the substrate 2, p.2). Because Stanzl is also directed to an assembly line to manufacture a product by identifying/pick the right parts/components to assemble/insert (Stanzl: abstract; Hoashi: figs.1-2; and Kawakami: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Stanzl with Hoashi and Kawakami for the purpose of automation and removing the need for operator to manually check whether the correct components are provided/equipped (Stanzl: p.2).
 
With respect to claims 8 and 16, Hoashi and Kawakami combined fails to teach wherein the step c) comprises visually indicating a proper connecting position for the one or more objects by means of an optical pointer and manually connecting the one or more objects at the proper connecting position3. However, it is further known by Stanzl to teach the step c) comprises visually indicating a proper connecting position for the one or more objects by means of an optical pointer and manually connecting the one or more objects at the proper connecting position (Stanzl: camera 11 detecting size and shape of the components and identify features of the surface 14 of components 3 via barcodes, matric codes, or markings by laser means, p.3, and the head 4 of robot 1 with the aid of x-y portal systems 6-7, transports the identified component 3 and places on a predetermined position on the substrate 2, p.2). Because Stanzl is also directed to an 

With respect to claim 10, Hoashi and Kawakami combined fails to teach wherein the supplying station is at a same location as the connecting station. However, it is further known by Stanzl to teach wherein the supplying station is at a same location as the connecting station (Stanzl: feed device 5 supplying of components 3 are near/close to station 10 where identified components 3 are placed on predetermined positions on substrate 2, fig.1 and p.2). Because Stanzl is also directed to an assembly line to manufacture a product by identifying/pick the right parts/components to assemble/insert (Stanzl: abstract; Hoashi: figs.1-2; Kawakami: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Stanzl with Hoashi and Kawakami for the purpose of automation and removing the need for operator to manually check whether the correct components are provided/equipped (Stanzl: p.2).  

With respect to claim 11, Hoashi and Kawakami combined fails to teach the connecting station further comprises at least one holder configured to receive the plurality of objects. However, it is further known by Stanzl to teach wherein the connecting station further comprises at least one holder configured to receive the plurality of objects (Stanzl: feed device 5 supplying of components 3, fig.1 and p.2). Because Stanzl is also directed to an assembly line to manufacture a product by identifying/pick the right parts/components to assemble/insert (Stanzl: abstract; Hoashi: figs.1-2; and Kawakami: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Stanzl with Hoashi and Kawakami for the purpose of automation and removing the need for 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   February 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Preamble as recited in claim 17 is not considered a limitation and is of no significance to claim construction.
        2 Underlined limitation not included in claim 15.
        3 Underlined limitation not included in claim 16.